Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 11, 2009 Wireless Telecom Group, Inc. (Exact Name of Registrant as Specified in Its Charter) New Jersey (State or Other Jurisdiction of Incorporation) 001-11916 22-2582295 (Commission File Number) (IRS Employer Identification No.) 25 Eastmans Road Parsippany, New Jersey (Address of Principal Executive Offices) (Zip Code) (973) 386-9696 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement . On August 11, 2009, Wireless Telecom Group, Inc. (the Company) and James M. (Monty) Johnson, the Companys Vice Chairman of the Board and Chief Executive Officer, mutually agreed to terminate his employment agreement with the Company dated January 23, 2006 (the Johnson Employment Agreement) to permit him to pursue other opportunities. As a result, effective August 11, 2009, Mr. Johnson ceased to serve as Chief Executive Officer of the Company. Pursuant to the Johnson Employment Agreement, concurrently with such termination, Mr. Johnson resigned as Vice Chairman of the Board, effective immediately. Other than Mr. Johnsons prior employment with, and service as a director of, the Company, there is no material relationship between the Company or its affiliates and Mr. Johnson. Under the terms of the Johnson Employment Agreement, Mr. Johnson was entitled to receive, among other things, an annual base salary, currently in the amount of $230,000, and an annual bonus, in the Companys sole discretion, currently in the amount of up to $250,000, which was to be determined based on achieving a certain minimum revenue and profit compounded annual growth rate. Pursuant to the Johnson Employment Agreement, in 2006 Mr. Johnson received qualified stock options to purchase up to 500,000 shares of the Companys Common Stock, 50% of which vested in 2008 and 50% of which vested in 2009, at an exercise price of $2.68 per share.
